Title: James Madison: Notes on Virginia Resolutions, 1 January 1833
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Notes on Virginia Resolutions
                        
                        more [ ] (all the powers [ ] for one the = one for all [ ]
                        from Resoln. 3d
                        Strike out "[ ] actively and not instead one of the nullifying [ ] With the word retained its substance is taken
                            away by the Keny. [ ] 9th. Resoln. & compleatly annihilated by the Explanatory Rept. of 99
                        _____________
                        The ratifying clause of the Virga. may [ ] by people of the U. S., all of them, resuming the
                            power all had granted; or if necessary, the people of each State then the revoly right of
                            resisting"
                        _______________
                        Virga. charged with proc[ ] nullification, by the arsenal, and habs. corpus for members of
                            Legisl: the first refuted by Mr Ritchie: the 2d. never brought to issue: and uncertain how far arrest of a member wd.
                            have been sustained by Judy. of the U. S. and how far force sd. be used against the Judy of the U. S.
                        That there may be the cases where a State ought to protect a member of the Legis. by force agst the authy of the U. S.,
                            is certain: so cases where the U. S. might justly presume shd. been
                        He might have committed murder, even ast. a member of Congs. or be under arrest for treason, or for assisting in a Coup.
                            &c
                        Accordg to the Doctrine of S. J. our Constn is no Constitution but a mere league our Govt. is no Gov but a
                            mere power of Attorney, revocable at the will of ea[ch] of the parties, and those who use the language must adhere to the
                            meaning universally put on it, till the late innovation of S. C. are reproached as nevertheless Nullification now used
                            different meanings. That Mr. J--n natural right, certainly not that of S. C. his ideas same in
                            letter to Mr. Giles which was no secession, at will but in extreme cases of oppression
                        1. The Nul. mask the doctrine
                        2. lose sight of State of things at time
                        3 lose sight of 7th. 8th & Report the testimony of people that a new body
                        3 which as to the 3d. Resol.
                        Excuse this by itself
                        --limit the resolns. &c to petition &c
                        --unsound not bindg. & ca nullity &c.
                        --Every right has its remedy
                        
                            
                                
                            
                        
                    